DETAILED ACTION
Claims 1-8, 10-14, and 16-23 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions. 
Drawing Objections
The drawings are objected to because FIGS. 5A and 5B appear to have a mutual axis (A). There is no separation between the two drawings.
Corrected drawing sheets in compliance with 37 C.F.R. 1.121 (d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. 1.121 (d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance 
Claim Objections
The dependency cited in Claim 16 requires amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 12-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 11 and 13-15, respectively, of Riemer et al. (U.S. Pat. No. 10,608,293, hereinafter “Riemer”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations in present Claims 1 and 12-14 are within the scope of subject matter claimed in Claims 11 and 13-15, respectively, of Riemer.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of Riemer in view of Kuhlmann et al. (U.S. Pat. Pub. No. 2008/0048609 A1, hereinafter “Kuhlmann”).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations in present Claim 18 are within the scope of subject matter claimed in Claim 16 of Riemer in view of Claim 1 of Kuhlmann.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuhlmann with the device of Riemer to ensure a fast and secure battery terminal connection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 3, 4, 5, 6, 8, 10, 11, 16, 18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chappelle (U.S. Pat. Pub. No. 2015/0349391) in view of Kuhlmann.
Specifically, regarding Claim 1, Chappelle discloses a reusable battery indicator (Abstract) comprising: a voltage sensor (620) configured to convert sensed analog characteristics of a battery to digital information (¶ [0051]), a communication circuit (620, 652, 654) communicatively connected to the voltage sensor (620; ¶ [0049]), an antenna (610) operatively coupled to the communication circuit (620, 652, 654), and a connection mechanism (640) having at least a first connector (642) and a second connector (644) that are electrically connected to the voltage sensor (620), the first connector (642) and the second connector (644) being adapted to be removably connected to a first battery terminal (672) and to a second battery terminal (674), respectively, thereby completing an electrical circuit between the voltage sensor (620) and the first and second battery terminals (672, 674) when the connection mechanism (640) is coupled to the first battery terminal (672) and to the second battery terminal (674).  Chappelle does not disclose the claimed magnets. 
However, Kuhlmann discloses, regarding Claim 1 and Claims 3, 10, and 23, that (i) the first connector (101; Figure 5) comprises a first magnet and the second connector (102; Figure 6) comprises a second magnet (¶¶ [0009], [0010], [0026]), as recited in Claim 1, (ii) at least one of the first connector (101; Figure 5) and the second connector (102; Figure 5) further comprises a cup (102; Figure 7), as recited in Claim 3, (iii) the first connector and the second connector comprise conductive magnets (¶ [0026]), as recited in Claim 10, and (iv) the first magnet provides retention force between the first connector and the first battery terminal and the second magnet provides retention force between the second connector and the second battery terminal (¶ [0026]), as recited in Claim 23. 
  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuhlmann with the device of Chappelle to ensure a secure connection with battery terminals.
Regarding Claim 4, Chappelle discloses at least one of the first connector and the second connector comprises at least one metal and at least one insulator (¶¶ [0026], [0027], [0043], [0048]).
Regarding Claim 5, Chappelle discloses at least one of the first connector and the second connector comprises at least one of a metal (¶¶ [0026], [0043], [0048]).
Regarding Claim 6, Chappelle discloses that the communication circuit comprises  Wi-Fi circuitry (¶ [0023]).
Regarding Claims 8 and 16, Chappelle discloses (i) that the voltage sensor (620) and the communication circuit (620, 652, 654) are formed on a printed circuit board (PCB) that is adapted to be inserted between the first connector (642) and the second connector (644; FIG. 6, ¶¶ [0043], [0048], [0070]), as recited in Claim 8, and (ii) that the voltage sensor (620) is one of a thin disc BLE, UHF, or RF module (FIG. 6; ¶ [0044]), as recited in Claim 16.
Regarding Claim 11, Chappelle discloses a housing (910; FIG. 9), the voltage sensor (950), and the communication circuit (950, 942, 944) being mounted within the housing (FIG. 9), the housing being sized and shaped to fit between two cylindrical batteries that are arranged longitudinally side-by-side (inherently disclosed when 900 is subject to a location comprising a second adjacent battery).
Regarding Claim 16, Chappelle discloses that the voltage sensor is a RF module (¶ [0022]).
Claim 18 includes language similar to that of Claim 1 and is allowable for reasons at least similar to those discussed above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chappelle and Kuhlmann in view of Shiro et al. (Japanese Pat. Pub. No. 2004-253858, hereinafter “Shiro”).
The combination of Chappelle and Kuhlmann discloses substantially all of the limitations of the present invention, but does not disclose the claimed booster.  However, Shiro discloses a voltage booster electrically connected to a voltage sensor (¶ [0009]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the booster of Shiro with the device of Chappelle and Kuhlmann to increase a voltage detection range.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chappelle and Kuhlmann in view of Yudahira et al. (U.S. Pat. Pub. No. 2006/0028179, hereinafter “Yudahira”).
The combination of Chappelle and Kuhlmann discloses substantially all of the limitations of the invention but does not disclose the claimed sensor. 
However, Yudahira discloses a voltage sensor capable of reading an open circuit voltage of less than 1.8 Volts (e.g., 1.2V; ¶¶ [0004]-[0006]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the voltage sensor of Yudahira with the  device of Chappelle and Kuhlmann to lower an operable voltage detection range.

Claims 17 and 19,  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chappelle and Kuhlmann in view of Powell et al. (U.S. Pat. No. 7,598,880, hereinafter “Powell”). 
Regarding Claim 17, the combination of Chappelle and Kuhlmann discloses substantially all of the limitations of the invention but does not disclose the claimed housing.  However, Powell discloses that a housing of the reusable battery indicator is mounted within a battery receptacle of an electronic device (col. 3, ll. 54-56).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the voltage sensor of Powell with the  device of Chappelle and Kuhlmann to minimize or eliminate additional battery housing requirements for device operation.
Regarding Claim 19, the combination of Chappelle and Kuhlmann discloses substantially all of the limitations of the invention but does not disclose the claimed device.  However, Powell discloses a computing device (114; FIG. 2) that is communicatively connected to the communication circuit (XMT; FIG. 2), the computing device receiving information from the communication circuit through [an] antenna (128; col. 2, ll. 55-58).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Powell with that of Chappelle and Kuhlmann to minimize or eliminate on-board circuitry requirements for device monitoring.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chappelle, Kuhlmann, and Powell in view of Karunasiri (U.S. Pat. No. 6,184,656, hereinafter “Karunasiri”).
Regarding Claim 20, the combination of Chappelle and Kuhlmann discloses substantially all of the limitations of the invention, and Powell further discloses that the (i) battery characteristic data comprises a voltage, as recited in Claim 21, and (ii) software routine, when executed by the processor, causes the processor to determine an electrical device that the battery is powering (e.g., inherent by the achievement of load 116 across the battery 110; col. 2, ll. 61-66), as recited in Claim 22, but does not disclose the claimed device. 
However, Powell discloses that the computing device (114) includes a processor and a memory (inherently disclosed at, e.g., col. 3, ll. 6-7, 16-19, 36-46), the memory storing a software routine that causes the processor to detect a wireless communication signal from the reusable battery indicator (col. 3, ll. 39-40), to remotely control battery circuitry (load 116; FIG. 2) through the reusable battery indicator to determine battery characteristic data (col. 2, l. 59 - col. 3, l. 7).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Powell with that of Chappelle and Kuhlmann to provide remote device monitoring.
The combination of Chappelle, Kuhlmann, and Powell discloses substantially all of the limitations of the invention but does not disclose the claimed interface.  However, Karunasiri discloses sending battery characteristic data to a user interface (col. 10, l. 61 - col. 11, ll. 9).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the interface of Karunasiri with that of Chappelle, Kuhlmann, and Powell to provide optical feedback to a device user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833